 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 1 of 80 PagelD #: 168

EXHIBIT F

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 2 of 80 PagelD #: 169

 

 

 

handheld celular
phone device,
located in a
region, to initiate
a network
connection
without using a
network _
operator's home
location register
that covers that
region,
comprising the
steps oft

 

 

EXHIBIT 6
US9173154 Discord Application (“The Accused Product”) |
l.Amethod of | The accused product discloses a method of'enabling a wireless handheld cellular phone device (e.g., Smartphone), located
enabling a in a region, to initiate a network connection (¢.¢., SIP Invite) without using a network operator's home location register that
wireless covers that region,

The accused product uses Internet.or IP network for calling, Hence, it bypasses network operator’s home location register
as Wi-Fi or internet, based calling docs notrequire home tocation register (HLR).

4

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 3 of 80 PagelD #: 170

EXHIBITS

 

 

Discord - Talk, Chat, Hany Out Gz)
Pieods, Communities’ Gaming
Ciscord, ins.

ie fecal iteineting
SAMA mice aie ae.

Fens Geis ey Pichi,

 

 

 

 

 

Tee aati — ”

Sereonshots Shen Irad

nm

Grane
relic, wat

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 4 of 80 PagelD #: 171

EXHIBIT &

 

Discord {s your placa to talk, Create a home for your communiticsand {ticnds, where you ran stay'closk
wand have fun over text voice, and video. Whether you're partofe-school club, a gaming.group, a
worldvide.art Community, or justa benuéil of friends that want to-spend flirt, Disord makes itpasy to
talk every day‘and fang out'inére often,

GREATEAN (NVITE-ONLY PLAGE TO TALK

a Organized text channels give you nlehty of rooryte talk. SGhareyourtatest’caoking mishaps while
soordiating nextweer’s game fight, or just talkabout.yourday without dogging up a group chat.

+ Voiedichatuidls make hanging.outeasy: Gfab-dseal ind ypidi:channet when you're fred. Friends gan sea
you're around and popin total, without having te call,

é Reliable tech'for staying close, tow latency voice and wideofeels'iike you're inthe seme roar.

STAY CLOSE WITH TERT, VOICE, ARO VIDEO

+ Wave helio aver video, watth ftiends‘stream thelr cafes .orgatherupahd have a drawing segeitii witt
screen share,

» Torn any imageinte yourewncastom emojis and shace-them with trends,

« Shere anything fram a fund? video to your latest group photas, acd pin your favarites to remember later:

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 5 of 80 PagelD #: 172

EXHIBIT 6

 

 

aeane PRL ey

Eat

 

 

 

 

 

 
EXHIBIT 6

 

f 5 Joltiatis ecslon creation) pro in S[P based communication, There are.some SI?
communication tiat dyes. not require a session establisnement (#.9,SMS aver JMS or some other form of Short
Message). but most ofthe IMS/S1P based communication {¢.9, VoLTE, Video: File-Trensfer etc) aregoing on ina
gegsinn, Whenever the sesslonneeds to he setablished, It fs done by INVITE orocess. The critical part of this process Is
INVITE’ af the beginning.and c00 Ce at ina.end, ougin realty, many ‘other steps are golng on benveen the INVITE and
2000K. and the detailed sequences’of messages between INVITE and 200 O# differs depending on what kind of sesalon,
G to he. gstabtished, tf you.are not familiar with what Seasion means, refer to'Rassion page}

The example in this page Is the sinplest.form of INVITE being used in VoLTE, The example Jn thispage focus only the
INVITE and,tts corresponding 200 OK, If you want to knew the details of other messages and contents of those
messages, refer to MO.VoLTE with Precondition.

 

 

 

 

 

 

 

 

 

 

 

Ea ia
“tyre
100 Try
. ; Gynevne
<8) 100 Tying
| 5) 180 Ringing
(PAO Ringing
zo o¢
) 200 OK - :
ACK
Maciapbirear _—_ a

 

 

 

hlins/Awyw. sharefechnate:convhtml/MS SIP Procedure Invite VoLTEhiml

 

{a) the wireless | The wizeless handheld cellular phone device (c.g,, Smartphone) using a module (e.g., Discord application) that is responsible
handheld cellular | for contacting'a server (¢.g., Discord Server} to. communicate with the server (e.g., Discord Server) over a wireless link (¢.g.,
phone device Wi-Fi link), wherein the wireless handheld cellular phone device (¢.2., Smartphone) includes the module (c.g., Discord

using a module

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 6 of 80 PagelD #: 173
|
|

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 7 of 80 PagelD #: 174

EXHIBIT

 

‘that is application} thal is implemented as sofiware and that is downloadable to the wireless handheld cellular phone device (c.g.,
responsible for Sihariphone).
contacting a

ee . * * .

    
      

 

server to. [Discord ~ Talk, Chat, Hang Out a
communicate Friands,Commminiies & Gamleig
with the server Discord, In,.

over a wireless
link, wherein the
device includes
the module that
is implemented ee
as software and ee
that is

downloadable to SErCeNehOlE showy iad

the device;

J0bin Roch Arendt
whine abs inee

dew creep Penta,

     
 

 

fo
Se Fre Be
ePIC eS 8}

ry

ce ae

 

 

 

ly

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 8 of 80 PagelD #: 175

EXHIBIT 6

 

 

 

Discord is your place to-talk, Create 2 home for your communities and (riinds,whbre you cab stay clone
and have fun ovectext-volce, and video. Whether you're part-of a-school club, # ‘gaming group,
Worldwide art'communit?, or Just 2 handful of'frierds that want to-spend' time; Discord makes itdasy to
fal@ayery day and hang sdtinere offer,

CREATE AN INVITE-ONLY PLAGE 70 TALE

+ Organized text channels give youplenty of room to talk, Share-yourlatestcooking mishaps white:
coordinating next week's gamenight, or just talkabaut.your day without clogaing'up-2 group ‘chat.

« Volce.channels inake hanging-oubeasy: Gtab atacat ina volée channgt when you'r free. Frientia canseg
you're arounc-and pop in to tal, without having to-call:

> Reliable tech for staying close: Low iatency voice and video fests Uke you're In the SEMETOOM,

STAY CLOSE WITH TEXT, VOICE, ANS VIDEG.

+ Wave hello ‘over video, wateh friendesiream thelr caines, ergatherupand fave a dtawind session viltli
screen share,

+ Tum any image inte your own custom, emolis and share them with frends;

« Share anything froma funny vided td your latest group photos, and pin. your favarkeas torremember later.
itips//apps apple.com/usfanpfdiscord-talkechatehang-out/idO85746746

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 9 of 80 PagelD #: 176

EXHIBIT 6

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 10 of 80 PagelD #: 177

EXHIBIT &

 

-INVITE is'a session initiation (session creation), process in SIP based communication, There ara some SIP
communication that does net requires session establisnement (e.g; SMS over-l45 or same ather form of Short
Message}, but most'of the IMS/SIP based communtcation (e.g, VoLTE, Video, File Transfer ete) are going on ina
session, Whenever the session'neets to be ‘established, it is done by INVITE process, The critical part of this process is,
“INVITE at the beginning-and 200 GR at the end, But ii reality, many Other steps are cing on between the INVITE and
2000K and thedetalled sequences of messages between INVITE.and 200 OK differs depending,an what kind of sexsfon
is to be established, (Jf you-arte not famillarwith what Session means, refer ta Séeston page}

The example in this page-ts'the:simplest form’ of INVITE being used In VoLTE. Tha example’ fn this page fecus onfy thé
INVITE and jis corresponding 200 OK, If you want'te know the details of other messages and contents oF those
MO VolTE with PreConditien.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

messages, refer to .
OVNI
‘ (2)100 Tying
Gye °
go. [4) 100 Trying
pane P80 Ringeng
(6) 180 Ringing
« 200 OK
‘ 200 OK :
(RACK
, ‘ baueéaBunara .

 

 

httns:/Awww, sharmtechnote:cam/himlAMS SIP Procedure Invite VoLTEhiml

 

{b) ihe wireless
handheld cellular
phoné device

using the module

 

 

The wireléss handheld cellular phone device (e.g., Smartptione) using the module (c.g, Discord application} to send, aver
the wireless link (¢.g., Wi-Fi link), data to the server (c.2., Discord Server) that defines a call request ¢e.g., Invite signal from
caller to server).

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 11 of 80 PagelD #: 178

EXHIBIT G

 

 

te send, over the
wireless link,
data to the server
that defines a
call request,

[Discord - Tale chat, Hang Out tt]
Ffands, Communities Haring
Digeord, Ins,

Hin tienite
eb be¥ ad sairiotes

  

    
  

 

 

 

 

Spyh yas ers

Tre

Ta

rr

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 12 of 80 PagelD #: 179

EXHIGIT6

 

Discord is your nikee to tatk, Cleate a Horie for your communtiies and fiénds, where'yourcan stay close
rand have fur ever text volce, and video Whether you're partofa school club, #gamin B.group,.2
Worldwide art community, or Just a handful af frends-that want to spénd thie; Discotd makes Iteasy fo
talk avery day-and hang out more often.

‘GREATE.AN INVITE-ONLY PLACE TO TALE:

+ Organized text channefs.glve you plenty.of room to talk. Shere four latest cookhig mishaps wie
‘coordinating naxrweek’s game night, orjust talkaboutyourday without clogging up-2 group chat.

+ Voice channels make hangirig.ouLaasy, Gtah s'seat in. yolee channel whan youTtetree, Feiends.cansee
youtre around and pop into talk, without faving to call,

2 Reliable tech forsstaylag close. Low latency volee and videortesls {ike you're in the same room.

STAY CLOSE WITH TERT, VOICE AND YIDEG

«Wave hellp over-vidko, Watth frends stream their games, orgatherup dnd liave a diading session wi
sereenshars.

» Tara any image Into your own-custom emajis and shara them with filends,

« Share amyifing fam adunpy video to your latest group photos, and pln your favorites to.remenibey fater:,

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 13 of 80 PagelD #: 180

EXHIBIT 6

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 14 of 80 PagelD #: 181

EXHIBIT &

ANYTT Sis a session, iniflation (session creation! Brosees in SIP. based communication, There are some SIP
communication that dees, not requira.a session establishement (e.g, SMS aver 1M5 or some other form of Short
Message}, but most of the 1MS/SiF- based communteation (eg, VoLTE, Video, File Transfer etc}.are going on Iq 2
session, Whenever the session'needs ta be esfablished, Itls done by-INVITE proress, The critical part af this process is
“INVITE! at the beginning aqd 200 OR at,the end, Gut iarealny, many olver steps are golng on between the INVITE and
2000K and the detalled sequences.of messages between INVITE and Z00 OK difers depending on what kind of session
fs te be established, (If you are not familiar with what.Session means, refer to Session page)

 

The exampte in this page js the simpiest for of INVITE being Used in VoETE. The example jo,thls page focus only the
TIE and ie corresponding 200 OK. Ifyou Want to know the detalls of other méssages and contents of those
messages, réfer to MO-VoLTE with PreConditlen.

 

  

 

 

 

 

 

 

 

 

 

ca
fiir
‘ i} 400 Trying
SS) INVITE.
__ {41 100 Tying
G5) 1ED Fungng
(6) 480 Ringing
‘W200.0K
(87200 OK.
sack
‘- Mecla rear - »

 

 

 

hitos:/Avww. sharetechnote.com/uml/MS_SIP_Provedurs_Invile_ VoLTEhiml

 

(c} in response to | In response {6 the call request. (e.g.,, Invite signal from caller to server), a software application (¢.g., software running at

the call request, a | Discord SIP proxy Server to ‘route/manage calls) ninning on the server (¢.g., Discord Server) deciding on the appropriate

software routing (c.g., Invite signal from server to callec} to a 3rd party end-user (¢.g., Other users using Discord) for that call request
application (.2.. Invite signal from caller to server) without using thé network operator's home or-visitor location register.

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 15 of 80 PagelD #: 182

EXHIBIT 6

 

running on the
server deciding
on the
appropriate
routing to a third
party end-user
over all available
networks for that
call request
without using the
network
operator's hame
or visitor
location register.

 

 

 

 

= aoa

Screenshots geome iat
fam

 

 

Discord - Talé, Chat, Hang Out, a)
Edens, Chrrmuniiis & turing

Discord, Ine,

Fain Keatal atworegy
wed bee ake ed titttrt

Civ Eaton bed pe eve

abba Hen HE a _

 

 

 

ae
“
SEPP SR

 

 

eye. *
hE: ae

Src hee erie:
Riise |

i

ed

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 16 of 80 PagelD #: 183

EXHIBIT 6

 

Discord is your pldca ta 18k, Greate a.bome for your communities and frlends, whare'youtah Stay clos’,
and have fun ‘over text, voice, and video. Whether you're partof'a school clab,.a gaming.graop, a
worldwide artcommunhy, or sta fiandfil of friends that want'to spend time; “Discard mskas it easy to
faik every day and Hang outmare offer.

CREATE.AH INVITE-QNLY PLAGE TO TALK:

+ Organized text channels give-you, plenty ef room 1e talk.Share-your'latestiedeking nilshans white
coordinating next Week's game night, orlusttelk about yourday without dogging up's group shat.

+ Voice. channelsunake hanging outeasy.. Siab aseat ia yoice channel when you're-fred, Friends catisee
you're around and pap in te tal ih, without having tocall,

Reliable tech for staying tiose: Low latency voice-and video fepis {lke you're Inthe-same roams

STAY CLOSEWITH TERT, VOICE. AND VIDEO

+ Waits bello‘over video, wattt fants sti@ani thalroames; ogathér upand have a dtawing seselen wily
screen share.

= Totn any Image into your qwn custom emojis and share-them with tends,

« Shdreenything from afungy video to your latest group photas, and pin your favorites toremember fater:

hitps://apps.apple.com/us‘anp/discard-talk-chat-hang-out/id983 746746

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 17 of 80 PagelD #: 184

EXHIBIT 6

 

 

 

 

 

ed

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 18 of 80 PagelD #: 185

EXHIBIT 6

 

HYVITE is sion initlatts ps pation process In SIP based communitation, There ars some-SIP
communication that does not require a.session estadlishement (e.g, SMS over lids or some. other form of Shart
Message), but most of the IMS/SiP' based communication (e.g, VoLTE, Video, File Transfer etc} are going.on In 2.
session, Whenever the session needs te be established, it is done by INVITE. process, The‘eritical part of this process is
INVITE! at the Geginning-and.c0c OR atthe ond, Butin realty, many other steps are going on between the INVITE and
2000K and the detailed sequences’ of messages between INVITE-and 200 OK differs depending on what kind of session
is to be established, (If you are‘not familiar with what.Session means, refer to Session gage)

‘The example tn this pagé is:the.sipplest form of INVITE belng used In VoLTE. The example ig this page focus only the.
INVITE and tts correspanding.200 OK, Jf you want to Know the detalls of other messages and contents of those
massages, refer to MO VolTE with PreConditfor,

 

https. sharetechnote.com/imlAMS SIP Procedure Invite, VoLTE Ina

 

7, The method of | The server (¢.g., Discord Server) also acts a5 a media server so ihat the network connection (e.g., SIP Invite) for that call is
etaim 1, in which | not limited to a voice connection, but ineludes also the transfer of any media assets, including data-, video- and audio files, |
the server alsa web pages, and data-, video- and audio streaming.
acts os a media |

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 19 of 80 PagelD #: 186

EXHIBIT 6

 

 

 

server so that the
network
connection is not
limited to a voice
connection, but
includes also the
transfer of any
media asset,
including data,
video, and audio
files, web pages
end data, video
and audio
streaming.

 

Discord Isvyour'placa to talk, ‘Create a home for your communities and friends, whéreyoucdn stay close.
ang have fun over-text. voice. and wien Whether you're parbofia scheol club, ganiing.graup, a
‘viorkdwide are-cominunlty, of hist tandflf of feecids that want to spend ting, Discord makes iteasy to
talk avéry day and hay oul fadiapitan,

QREATE AN. INVITE-~ONLY PLACE TO TALK

+ Organized text channels give You'plenty of room te telk, Share your latest caoking mishaps while:
coordiqeting next sveok’s, gamenight, arlusrtalkebout your day witlioutcegging.up-a group-chat.

+ Volcachannels make hanging cuteasy. Grab e’sdet fn a yoidp:chansiel whan you're fred, Friends.cansee
you're around and ppp in totale, without Raving to call.

+ Rellable tech forsteying close: Low fotency volce-and video-fests ‘like you're in the same room:

STAY CLOSE WITH TEXT, Volc E. AND VIBEG

+ Wave hollo aver video: watth friends strhart thelr cames, ergathidrup and have a drawing sedslon wilt
screen share,

« Tum any image inte-your own custom-emoiis and sharethenvwittt fdends.

« Shareanything froma fumny Vides te your latest group photos, and pin your favorites to remember later.

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 20 of 80 PagelD #: 187

EXHIBIT &

 

 

 

weaee [ot oo

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 21 of 80 PagelD #: 188

EXHIBIT 6

 

11. The method =| The module (e.g., Discord application) establishes and control communication (¢.g., $1P session) between the device (.2.,

    
   
  

 

 

 

 

of claim | in Smartphone) and the server (c.g, Discord Server).

which the

module _ = ——" ~ *
establishes and Discord « Talk, Chat, Hang Out Ea

controls biscord: ine,

communication breed amity,

between the a

device and the Fr Orterintee

server,

 

   

&

Geeteemaritad: Saar ler, TA
cea Se ce db Aa

 

 

lchrk

littns://apps.2 ale com/us/anp/discord-tatk-chat-hann-out/id985746746

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 22 of 80 PagelD #: 189

EXHIBIT §

 

Discord 1s your piace tq talk, Create 2 home for yeurcammunities and {rends, where you nan stay close,
and have fun over text, voice, and video. Whether you're. partefa-school club, a.gaming,group,a
worldwide srt community, orjust¢ handful of friends that. want te spatd trie, Discord makes tt dasy to
talk every dnyand- hang out more-clteri,

CREATE.AN [RVITE-ONLY PLACE TO TALK:

«Organized iext channels Oive You'ptenty ofrodm te talk Sharejyour latestedokiig mishaps whikt
coordijating next week's gametiight, orjusttalkkabout your -day withoutclongtng: up-3. group chat:

+ Woite chahnelé rake, hangligiout easy. Grab-a seat, fnia'uoice channel when you'natred. Friéndscantes
you're atound-and pop in total, without having to calf,

» Reflable tech forstaving close, Low latency voice and video feels tike: ‘you're Tn the sume rourig

STAY CLOSE WITH TEXT, VOICE, AND VIDEO.

Wave hello: avelvideorn op watch friends stent! art thelr oamassorgather upand have a drawing.session wilh
‘serebn'share,

= Tornany image inte your awarcustam emojis and share them with tends,

« Share anything froma funny video to'your latest-group photas,and pin your favorites to remember Tater..

https: fapps.apple.convis/an p/discord-talk-chat-hang-ont/id98574 6746

   

 

 

 

 

 
EXHIBIT 6

 

 

 

See er Bi)

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 23 of 80 PagelD #: 190

 

 

 

 

 
 

EXHIBIT 6

 

iN is a sesslan initiation (sesslan.creatlon} process in SIP based communtéation. There aré some SIP _
communication that does notrequire a session establishement (e.g, SMS over IMS orsame other for of Short.
Message), but most.of the IMS/SIP based communication (e.g, VoLTE, Video) File Jearisfer etc} are going on ina:
session, Whenever the session needs te be established, itisdone by INVITE process, The'eritical part of this process js
VINVITE! at the Beginning ad 200, CK at te,epd. But 1], Teailty,. Many other steps are‘golng on between the INVITE-and
2060K and the detailed sequences’of messages between INVITE and 200 OK differs depending‘omwhat-kind of session
is'to be established, {If yoti’are-hotfarailiat with what Session means, refer to. Session page)

. Theexample inthis page is,the.stmplest farm of INVITE bélng'Used fp VoLTE. The example inthis page Fécus.only. the
INVITE and'its corresponding 200.0K. If-yeil want to know the datalls of other aiessages and.cantents of those
messages, refer'te MO VGLTE wittt PreConditlon,

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 24 of 80 PagelD #: 191

 

https:/Avwav.sharciechnote.com/imlAMS SIP Procedure Invite Yol/FE him

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 25 of 80 PagelD #: 192

 

EXHIBIT 6
22. A system The accused product-discloses a system comprising a wireless handheld cellular phone device (e.g., Smartphone) located in
coraprising a aregion and a server (e.g, Discord Server} for enabling the wireless handheld cellular phone device (e.g., Smartphone) to
wireless communicate with the server (¢.g., Discord Server) to initiate a network connection (¢.g., SIP Invite) without using a network
handheld ceflular | operator's home location registér that covers that region, wherein the, server includes a software application (e.g., software
phone device funning at Discord SIP proxy Server to route/manage calls} that functions as a calls manager,
located in a i
region and a
server for
enabling the
wireless
handheld ceflular

phone device to
communicate
with the server to
initiate a network
connection
without using a
network
operator's home
location register
thai covers that
region, wherein
the server
includes a
software
application that
functions as a
cails manager,
wherein:

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document1-6 Filed 02/26/21 Page 26 of 80 PagelD #: 193

EXHIBIT &

 

Discord ~ Talk, Chat, Hang Gut w=
Floact, Canmatiiins & Gaming
Biscetd, tine,

 

 

Ht Goch Renteonttng
ai ibaa be yeapnnine
“Feira <Stond binding Prachaees

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 27 of 80 PagelD #: 194

EXHIBIT 6

 

Discord is your place sot8ik,.Creste.a home tor your communities and fHends; Wigmeyeu-cah stay close
and-have fun over teityvoice-and video, Whather you'repartof a-school club, ageming,group,2
worldtdde arrcommunlty, or fust a handful.of iieddsthat @ant to spend*timy, Discord makes It easy io
tatk every day end Hang out mdr offen,

GREATE AN INVITE-ONLY- PLACE TO TALK

+ Orgetiized text channels otind-you plenty of room to talk, Shareyonr latest Cookig mishaps wile
coordinating nesriveok’s.gamenight, orjusttalk,about your day without.cloggingupis group chat.

+ Vojcd. channels make, hangicg cut sasy, Grab a'seat,In 8 volce chanfiel when you're free. Fdenta carseat
‘Yyoulre around and popin to talk, without Raving tecall,

«Refishle tech for siaying’close. Low latency voice and video feels ilke you're in thasameroom.

STAY CLOSE WITH TERT, VOICE. AND VIDEG.

+ Wave halts aver video, watch frends streand thelraanes: orgether opaad havea drawing session valh
Screen share,

«Tam any image into your own.custom emojis and share then with tdends.

« Share anything from arfunsy video to’your latest group photes, and pin your favorites teremerghey Tater.

htips-//apos apple. can/usfanp/discord-talk-chat-hang-outfid983746746

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 28 of 80 PagelD #: 195

EXHIBIT 6

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 29 of 80 PagelD #: 196

EXHIBIT &

 

INVITE Te a session initlation (session creation} process iy SIP based communication. There are some SIP __
communication that does not require a session establishement (2.97 SMS over IMS orsome other for of Short
jassage}, but most.of the INS/SIP based-commyolcation (e.g, VoLTE, Video, File Transferetc) are.gelgg on ina

session, Whenever thesession heeds té be established, ils done by INVITE process: The critical part of this, process [Is
"ENVITE athe Beg hning and 200 O at the. end, But th rea iy, many Otner steps are going on between:the INViTEand
2000K and the detailed sequences of messages between INVITE and 200 OK differs depending on what kind of'session
isto be established. (Ifyou are.notfarnillarwith what.Session means, refer to Session page)

The example in this page’ls' the simplest form of INVITE being Used in VoLTE, The example inthis pagé,fecils only'the
INVITE and its corresponding 200, OK.. If you want te, Know the details of other messages and contents’ of those
MO-VSLTR vilth Precondition,

meszages, refer to
<a

GHAVITE

 

 

 

 

__(2) 408 Trying

 

GoNVTE

 

, ___ (4) 100 Trying
(5) 18) Ringing

 

 

 

 

a] 760 Ringing

 

(7) 200 OK.

 

7 AH) 00 OK

@IACK

 

 

 

 

ModlaBiream

< ~ t +

hitos//wivw.sharelechnote.con/hfimlAMS SIP Procedure Invite VoLTE. him

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 30 of 80 PagelD #: 197

EXHIBIT 6

 

{a) ihe wireless | The wireless handheld cellular phone device (e.g,, Smartphone) is operable using a module (e.¢., Discord application} that
handheld,cellular | is responsible for contacting a server (e.g., Discord Server) to communicate with the server (e.g., Discord Server) over a
phone device is | wireless, link (e.g,, Wi-Fi link}, wherein the wireless handheld cellular phone device (e.g, Smartphone) includes the module
operable using a | {e.g., Discord application) that is implemented as software and that is downloadable to the wireless handheld cellular phone
module thatis device (c.g., Smartphone}.
responsible ‘for
contacting the
server to
communicate
with the server
over a Wireless
link, wherein the
device includes
the module that
is implemented
ag software and
that is
downloadable to
the device:

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 31 of 80 PagelD #: 198

 

 

 

 

     

1

 

 

 

 

 

     
     

  

EXHIBIT 6
Discord - Talk, Chat, Hang Out. Ge
Enerds, Communities Gariing
Discord, Ine.
Flan SoH Mavaping
Seki ba depeiecien
Free OtReschsApa Purch fee
a ro ee ee ed ei em dm oe
Sercenshats toro jie
fi . . . , 2 — “ees
see pastel * j | Gaineseeeo | | eee as
TRESS fettalaayrutns |b bimeilet iran
sl ae wo i ata as
7. 1
>

  

 

&

 

 

 

 

 
EXHIBIT 6

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 32 of 80 PagelD #: 199

 

 

 

Biscordis your place to tik, Create ahomé fay your comnhinities ant fdande, whsreyou can stay close
land have fun over text volbe, and video: Whether you're part-of a schoal elub, a ganiing'g roupya
worldivide art community, or just a handful of friendsthat want to spend tine; Discord makds Ireasy to
talk avery day dnd fang cut moe often.

CREATEAN INVITE-ONCY PLAGETO TALK
+ Organized text channels give you plenty oF room to talk, Shareyour latest cooking mishaps white
coordigating next week's gamenight, orjusttelk'about yourday withont.clogaing ups.group-chat.
» Volee-channeis make hanging onteasy, Grabs ‘seal, in.a’yolox channel when you'te-trés.Friénds ‘can sea
yourearound-and sepia to talk, without Raving to cali,

aw aelisble tech for-staying close: Low latency volce and-vides feels like you're In the same room:

STAY CLOSE WITH TERT. VOICE, AND VIDEG

+ Wave bala over vidao, watch frends streard thelr asines, ongather up.and bave 4 drawing Session wiht
seréén share,

» Tarn.any image into-your own custom emojis and share them. with irands.

» Share anything from 4 hinny video to your latest group photos, and pin your favorites toremember tater.

 

littns:/fa

 

ic.com/usfapp/discord-talk-chat-hany-outHid985746746

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 33 of 80 PagelD #: 200

EXHIBIT 6

 

 

 

ae ie Bn ee

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 34 of 80 PagelD #: 201

 

EXHIBIT 6

acess in SIP. based communication. There are some, SIP
communication that dees net require a-session estabilshement (2.9, SMS over IMS or some-other farm of Short
Message), but most of the IMS/SIP based commiigication (e,9,, YOLTE, Video, File-Transfer etc) are golng on in a
session. Whenever the’session needs to be established, itis done by INVITE process; The critical part of thig process ts
MINVITE' at the Beginning and 200 Ok at tne.end- But m reality, any omer she are going on between the INVITE.and
ZOCOK and the detailed sequences of messages betveen INVITE and 200 OK differs depending on what kind of session
js t6 be' established. {If you are not,familiarwith what Sessian means, referto Session page}

 

  
   

The:exampie in this page Is:the simplest form-of INVITE being used In VotTE. The example Inthis page focus oniy-ttia,
INVITE and its corresponding 200 OX. If you want-te’ know the detalls of‘ether messages and contents of those
messages, refer'td MO VolTE with PreGondition,

 

htips/Avyw.sharciechnote.cor/hiimlV/IM§S SIP Procedure Invile VoLTE,litml

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 35 of 80 PagelD #: 202

EXHIBIT &

 

(b) the wireless | The wireless handheld cellular shove device (e.g., Smartphone) is operable using the module (e.g., Discord application) to
handheld cellular | send, over the wireless link (¢.g., Wi-Fi link), data to the server (c.g., Discord Server) that defines a call request (e.g., Invite
phone-device is | signal from caller to server).

operable using

- or re ee re pe ei ee ere ee rs ei enn ini

  

 

   
   

the module fo Discord - Talk, Ghat tang Out
ae Frizods, Conmanitieg & Gamiig

wireless link, Piseard, bie,

data to the server Pai Sedat

that defines a SEttk simi

 

  

Brew -Dettara iad Practices,

cal] request,

 

 

 

 

 

 

 

 
7

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 36 of 80 PagelD #: 203

EXHIBIT 6

 

 

Discérd fs Pour place'te fait, Cresté a home forydur communities'anid fiends, white, you can-stayctese
and have Fun over text voice, and video. Whether you're part‘of aschoo! club, .a gaming group,
worldwide art community, or just zhandivl of fiends thatwantlo’spend time, Discard makestteasy to

tolk avery day and hang olfmére often,

‘GREATE. AN INVITE-GNLY PEACE 70 TALK

« Organized text channels give you plentyofieom to talk. Shara yourlatest- cooking mishaps while
coordinating next week's gama.nigh, or {ust talleabout your day without tagging up-d group chat.

+ Voice: chanriele make Hanging cut easy, Grab alseat In a voice chahtief wher you'r tree, Friends Gan see
you're arddind aid pup ta tp ‘talks, withdut Having to eal

« Reliable tech for-staying close. tow tatencyvoice and video levis Uke'you're: In tha sameroam,

STAY CLOSE WITH TEXT. VOICE, AND'VIDED.

a Weve Hello oyst-video, watch ifends stream ihalrigamas:-or gatharup avid hayela drawing:sdgsion witht
Screenshara,

© Tom any Image intxyourown custom emofis and share them with fends.

» Share anything from a funny Video to yaur'latest group photos, and pin yourfavodtes to remember tater.

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 37 of 80 PagelD #: 204

 

EXHIBIT 6

 

 

IOs

 

Ar

 

fips://sunport.discord.conmiefen-us/articles/t 1500272757 |--Mabile-Video-Calls

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 38 of 80 PagelD #: 205

EXHISIT 6

 

 
   

 
 

recess ?n S[P based comrmuntéstion, There aresome SIP
communication that.does net require a session-establishement (e.g7 SMS aver IMS or seme-other foo of Short
Message), but most ofthe IMS/SIP based communication (e.g; VaLTE, Video, File ‘Transter etc) are gofng on ii a
session, Whenever the’session.needs ta be established, it Is'done by INVITE process, The critical part of this process is
“INVITE? at the Beginning and 200 OK at the end, But if reality, many. orner steps are. going on between the INVITE and
2060K and the detalled sequences of messages between INVITE and 200 OK differs depending on what kind of session
Is te be established. (If yoware notfamllar with what Session means, refer to Session page)

The example In this page-is tha simplest. form of INVITE being used In VoLTE. The-example In this page focus orily the
INVITE and its carrespaning 200 OK, If you want to know the detalis offather messages and contents of those
messages, refer'te MO VolTE with Precondition,

 

hitnsvAvww.sharelechnote. com/itml/MS_SIP_Procedure_Invile_Vol,TE. him)

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 39 of 80 PagelD #: 206

EXHIBIT 6

 

(c} in response to
the cal] request,
the calls manager
software
included on the
server is
operable to
decide on the
appropriate
routing fo @ third
party end-user
over all available
networks for that
call request
without using the
network
operator's home
or visitor

 

location register,

 

In response to the call request (e.g., Invite signal from caller to-server}, the call manager software (e.g., software running.at
Discord SIP proxy Server to route/manage calls) included 6n the server (¢.g., Discord Server) is Operable to decide on the
appropriate routing (¢.g., Invite signal from server to callec) to a third party end-user (e.g., Other users using Discord) over
all available networks for that call request (¢.g., Invite. signal from caller to server} without using the network operator's
home or visitor location register.

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 40 of 80 PagelD #: 207

EXHIBIT 6

 

 

Discord -Talk,Chat,Hang Gut @z
Communities & Gaming
isda,

      
 

 

waa Frater
#8 tJ asta

 

 

   

z ebay ag Jahr ry Peete
(re Peeeq] SP DET Caimaifiieny

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 41 of 80 PagelD #: 208

EXHIBIT 6

 

Hiscord is your place té talk; Greate a home fervour communities and finds, whére you can stay close
and have fun-over text.volve-and video, |WMitether you're partof a school.club, a gaming groupja
worldwide, art community, of Ristiahandfut of fiedds that. want to spénd'tling; Discord makes It easy to
tatk avery day end Hing out mdfe ofA.

SSREATE.AN INVITE-ONLY PLACE TO TALK

é.Organized text channeis.qlve youplanty of room to talk Share-your latesCcooking mishaps white
coordinating nextweek’s game-night, orust talk about your day withoutclogging upd group that,

+ Volce;channels shake hangirig cut easy:Giab seat in’ yolee. channel when you're free. Friénds,can.see
you're sround.and pon in totalk, without having fo call.

* Religble tech for staying close. Low latency voice and yideofeels like you're in the same room,

STAC CLOSE WITH TEXT, VOICE. AND'VIDEO

«Wave balld-over video, watch filends streant thalr gates, orgathet up and have a drawing.sedsion Wik
screenrshare,

» Tutnany. image into your awn.custam emojts and share them withiriends,

+ Share anything from a funny video toryour latest group pliotos, and pin your favorites tovamecnber later:

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 42 of 80 PagelD #: 209

EXHIBIT 6

 

 

fos Tos.

 

qeeee DA a

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 43 of 80 PagelD #: 210

EXHIBITS

INVITE fs a session initiation: (session creatlog) process In SJP:based communication. There are somerSIP.
communication that does Hot require a session establishament (e.g7 SMS over iM> or’some other form of Stiort.
Messaga), but most ofthe IMS/SIP based communication {,9,VoLTE, Video, File*Transfer etc} are-going on ina

session. Whenever the session needs to be established, itIs-cone by INVITE process, Tha critical part of this, process |s
MNVITE' atthe beginning and 200.0% at the end, Butan Teality, many oer steps aregoing on between tie INVITE and

 

2000K and the detailed sequences of messages between INVITE and 200 OK differs depending on what kind of’session
Js to be established. (1f you.are ‘not familiar with what Session, means, refer to, Sesdion page)

The‘example in this page is the simplest form of INVITE beng Used in VoLTE, The example in this page focus only the
INVITE and Its corresponding 200 OK. If you want to know the datalls ofother iressages and céntents of those
messages, refer to MO VOTE with PreCondition.

 

hitns:/Avww.sharelechnote com/ilml4#MS SIP Procedore Invite VoLTE.htral

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 44 of 80 PagelD #: 211

EXHIBIT &

 

23. A server for | Tlie accused product discloses a server enabling a wireless handheid cellular phone device {e.g., Smartphone) located in a
enabling a region and a server for enabling ‘the wireless handheld céllular phone device to communicate with the server to initiate a
wireléss network connection (e.g., SIP [nvite) without, using a network operator's home location register that covers that region,
handheld cellular | wherein the server includes a software application that functions as 4 calls manager.

phone device to
communicate
with the server to
initiate atietwork
eonnection
without using a
network
operator's homé
location register,
wherein the
server includes a
software
application ihat
functions as a
calls manager,
whérein:

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 45 of 80 PagelD #: 212

EXHIBIT &

 

Sereenshots bran hac

 

Discord ~Talk, Chat, Hang Gut fay

 

Filends, Caymunties % Geming
ERR Saku
ee ahaa

 

 

 

Frag lee dt Aes Purchapes

a

 

co

    

{EERE
faggots

 

 

 

He coe Ses |

In qRntaysyysnTas

ee

q REEL ere Sos

Bi saat aa

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 46 of 80 PagelD #: 213

EXHIBIT &

 

Discord is your place to talk, Create-a home for your communities and fends, where’ ‘you cahatdy close
and have fun over text voice, and vitleo. Whether you're part of a schoo! club, 4: gaming groupes

world fide att community, oy juste handfil of frierds that. want to.spend time, Distotd makesitieasy to
Galk every day-and hang out mire. olfet,

SREATE AN INVITE-ONLY-PLACE TO TALK
~Orgahlzed text channels give you plenty-of radm te-talk, Share your latestcackhig mishaps while:
coordinating next week's gainte' night, orjusttelabout your ‘day without cogging yp aroupchat.

» Vaiog channels make, bangidg poutessy. Grab ayseat Inia voice channel when ypute free. Fdends cangee
you're around and pag In: to talk, without Haviiiyto' cath,

a Rallable tech for-staying close: Low latency voise dnd video feele Ike you're in-the sume room,

   

STAY CLOSE WITH TEXT, VOICE, AND VIDEO-

+ Weve hello over vidio; watth frionde’straarit thelr games, ongarher un and have a drawing sesuidn wiht"
setean.shara,

» Turn any image Inte your own.custom emojis and share them with fiends,

+ Share anything from aifunny yideo.fo’your latest group photos, and pilaoyour favorites to xemeriber fater:

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 47 of 80 PagelD #: 214

EXHIBIT 6

 

 

 

‘th AE AME

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 48 of 80 PagelD #: 215

EXHIBIT 6

 

 
  

INVITE ig. session initiation communicatian, ‘There are some SIP
communication that dees:not requife e sessten astablishement (2.975MS over IMS or some.other for of Short
Message}, Sut most of-the IM5/SIP-baged communication (e.g, VoLTé, Video, File- Transfer ete} are galng ori a
session. Whenever the session needs to be established, jt Is done by INVITE process, The critical part of this, process'ls
MINVITE! at the beginning and 200 OR at the end, Boutin, realty, many, Other steps are. going on between the INVITE and
2000K and the detalfed sequences of messages between INVITE and 200 OK differs depending:on what-kind of session
is'to bi established. (If you are.fot familar With what Session-means, refer to Sesdion page)

The ‘example In this paye'ts the s|mplest. form oF INVITE being Used-In VoLTE. The example in.thts page focus anly-the
INVITE add its corresponding 200 GK. if you want to knoW the datails of ather niessages and contents of these
messages, refer to MO VolTe with PreCondition..

 

hitns:/Awww.sharetechnote.com/utmlMS SIP Procedure Invite VoLTE him

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 49 of 80 PagelD #: 216

EXHIBIT 6

 

{n) the wireless
handheld cellular
phone device is
operable using a
module that is
responsible for
contacting the
server to,
communicate
with ihe server
over a wireless
link, wherein the
device includes
the module that
is implemented
as software and
that is
downloadable to
ithe device:

 

 

The wireless handheld cellular phone device (e.g., Smartphone) is operable using a module (e.g., Discord application) that
is responsible for contacting a server (é.g., Discord Server) to communicate with the server (e.g., Discord Server) over a
wireless link (¢.g., Wi-Fi link), wherein the wireless handheld cellular phoné device {¢.g., Smartphoné) includes the module
(¢.g., Discord application) that is implemented as software and that is downloadable to the wireless handheld cellular phone
device (c.g., Smartphone}.

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 50 of 80 PagelD #: 217

EXHIBIT 6

 

 

Discord Talk, Chat, Hang Out
Fonds, Copmunples & Gaming
Deeard,jne,

EB br otld detent
fh ded ane idiasitiin

Fee Other tideaPiaghienr

 

 

 

 

ee ce teem, ees Ltt eerste ee eee eH eve he emir =

Seroanshoks pao ett

t

Grahame

cnn ALE)

 

 

Se oe ee ek

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 51 of 80 PagelD #: 218

EXHIBIT 6

 

Discord is your place to talk. Greate a home for your communities and friends; where-you cph stay-cloke,
and have fun over text, volce, and video. Whether you're part of a-school club,.a gaming. graupse
worldwide art rorinninity, arjustta handful of frends that wam to spend tiny, Discord makes easy to
talk every day and hang out more offéh.

CREATE AN INVITE-ONLY PLAGE'TO TALK

« Organized-text-channels giva you plarity of room te talk, Share-yourlsteet cooking mishaps while
coordijating next week's gahie tight, orjustidkabout your day without clogging'un-d group what.

+ Voiced. channels make hangirg:ont easy Grab e'seat tq.e yoicg channel when youtté-fred., Frlunds canigng
youre around and popdn total, without Having-to calf. .

= Reliable tech for staying close, tow latency yolce.and video feels iike youtre inthe sanie room: |

STAY CLOSE WITH TERT, : VOICE, AND VIDE

+ Wave helio-aver video, wateh friends stthar thelr Garies. or gathér tp and have a drawiig desslon’ wilt
serebn share,

= Turn acy image inte your owneustam emojis and share them with fiends,

Share anything fram a‘tunny video.to yaurjatest groilp photas-and pin.your fayarites toremember [ater,

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 52 of 80 PagelD #: 219

EXHIBIT 6

 

 

 

A ts

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 53 of 80 PagelD #: 220

EXHIBIT 6

 

 
   

INVITE is a session initiation fsesston creatio ss'in SIP hased communication, There are some SIF
communication that dees. not require’a session establishement (2.9; SMS over Its or some other form of ‘Short
Message), but most of-the IMS/SIP based communtcation (e.g, VoLTE, Video, File’ Trarisfer etc} are going en ina
session, Whenever the’session needs to be established, irls;done by INVITE process, The eritical part of Chis process Is
YNVITE' at the beginning and 200 OK at the end, But in realley, many other steps are going on, between the INVITE and
2000K and the detailed sequences of messages between INVITE and 200,0K differs depending on what.kind of session
Is to be established. (If you, are notfamillar With what.Session means, refer to Session page)

The @gample in this page'is the simplest form of INVITE béing ised in VoLTE. The example in-this page foods only the
INVITE and its correspanding 200 OK, Ifyou want to know the datalls af other messages and. tontants-of those
messages, refer té MO VoLTE with Pretonditlors

 

htipsvAvww.sharcicchnote.com/himliMs SIP Procedure Invite VoLTE.himi

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 54 of 80 PagelD #: 221

EXHIBIT 6

 

(b} the wireless | The wireless handheld cellular phone device (e.g., Smartphone} is operable using the module (e.g., Discord application) to
handheld cellutar | send, over ithe wireless link (¢.g., Wi-Fi link),.data to the seryer (e.g, Discord Server) that defines a call request (e.¢., Invite
phone device is | signal from caller to server).

    

 

opcrable using . .
the module to .
send, over the

wireless tink,

data to the server Lassie seen

  

that defines a
call request;

Fibd Oeieep bee Praptcae

 

A meee ote a ee ea

Screensticle tren Wie

 

 

  
 

    

 

» f
Rang oaaen dt SRI Lak
q Pacag nie pes) RCE

 

 

 

 

 

 

 

 

 
 

 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 55 of 80 PagelD #: 222

EXHIBIT 6

 

‘Discord fs yourplace to talk, Greate a.bome for your communtties and friands, whareyou can sfay close,
and have fun-‘over text.voice, and video. Whather you're partof aschool club, a. gaming group,
worldwide art community, orjusta handful of fiends that wantto spond tite: Discord makes it. sas} to
{elk every day and hang out more oftéA, *

CREATE 4NINVITE-ONLY PLAGE TO TALK

+ Organized text channels glite you'plenty of raom te talk. Share your latestcooking mishaps iva
coordigating next week's game night, orjustiak zbouryourday witioutclogging up-a group-chat.

+ Vole Channels make, hanging.oul easy; Grab Bseat Iq avoid channel whien youtre Fred-fHends can.sea
you're around and.nop In totalk, without tiaviigto call,

<¢ Reflable tech torstaylng close: Low latency.volce end video feels tike you're nite same rooms,

STAC CLOSE WITH TERT, VOICE, AND VIDEO

«Wave hello over video, watch friends streant thelr games; orgather-upand bave a diawing segsion vith”
screepshare. .

= Tin any image into your awn custom-emefsand share them with fends.

+ Shure anything from a funoy video to’yaur Jatest croup photes,and pin your favorites toxemember later.

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 56 of 80 PagelD #: 223

EXHIBIT 6

 

 

FOR

De ease ae

 

ae

 

https://sunportdiscard convhesen-us/articies/1 1500278757 1--Mabile-Video-Calls

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 57 of 80 PagelD #: 224

EXHIBITS

 

NVITE [e-a session {nitlation (session creation} process in SIP based communication. There ate some SIF
communication that does not require a session establishament (2.97 SMS over IMS or'some other farm of Short.
Message}, but most of-the IMS/SIP based communicatian {e.d, VoLTE, Video, File. Transfer etc) are doing on In
session, Whenever the:session needs to be established, it is.cone by INVITE process. The'critical part of this, process |&
‘INVITE’ atthe beginning ane 200 OK at the end, Butin reality, many Uther stens are galng.on between the INVITE.and
2000K and the detalled:sequences of messages between INVITE and 200 OK differs depending on what kind of'sessian
is to be established, (If yeu are not-farnillar with what Séssinc means, refer to Session page)

The example In this page'ls the slmptest form of INVITE being Used In VoLTE. The exarnplé'in this page focus only.ttie
INVITE arid its ecrresponding 200 OK, If you want te"know the datalls of‘other messages and.cdntents of those
; ation.

iiegsages, refer to MO"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) INVITE ‘

‘ @}1toTning
pINvTe
id 400 Tryrig
(S}186 Ringing

. (6) 180 Ringing
, 7200 OK
“ (3200 OK
IACK
€ ModiaBtraans >

 

hips: sharefechnote.conviimiv/IMS SIP Procedure _tnvile VoLTE him

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 58 of 80 PagelD #: 225

EXHIBIT 6

 

{¢) in response to
the call request,
the calls manager
software
included on the
server is
operable to
decide on the
appropriate
routing to a third
party end-user
over all available
networks for that.
cal] request
without using
that network
operator's home
or visitor
location register,

 

 

In response to the call request (¢.g., Invite signal from caller to server), the call manager software (e.g., software running at
Discord SIP proxy Server to route/manage calls) included on the server {e.g,, Discord Server) is operable to decide on the
appropriate routing (e,g., Invite signal from server to.callee} to a 3rd party end-user (¢.g., Other users using Discord) for that
call request (e.g., Invite signat from caller to server} without-using the network operator's home or visitor location register.

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 59 of 80 PagelD #: 226

EXHIBITS

Discord - Talk, Chat, Hang Out
Friends, Conupunities & Goming
Dignond tne,

adn Eorbi
‘eh aks Lantsiieor

Frey’ Offend Ina rchares,

 

 

 

 

 

ar © fey eS pe eee tee

Screanshols sree, jt

) | Girth
| ih sar estucre

 

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 60 of 80 PagelD #: 227

EXHIBIT &

 

Discord is your place to telky Create a honie-for'yollr communities and friends; whareyou cah stay code
and have fun over text, vole; and wideo. Whether you're part of a-school club, 3 gaming groupaa
woridwideartcommuntty, orfusve bandful of friends that. want te spend tine, ‘Discord quakes iteasy'to
talk’Rvery @ay-and bang out more ofteh.

GREATE AN INJATE-ONLY PLACE TO TALK.

+ Orpentzed text channels give fou plenty of reontio talk Ghareryourlatest cocking mishap swhlla
coordinaling next week's game night, or justtelkabout yourday without clogaingup'a group'chat..

» Valceschannéls make hanging out easy, Grab aseatinatgite channel when you're tree, Friends canses
you're around and pop tn total, without Having te-call,

» Reliable tech forstaving close. Low latency volee and video feels tkeryou're Inthe same room;

STAY CLOSE WITH TERT, : yore EANDY VIDEO

» Wave’ helio over video, Wath frlends'strear thelr dairies, orgatherupand have's diawing sedsian Witt
screen share,

» Tarn any image inte your awn custom emojis and share thera with tends.

« Share anything from shinny video to’your latest gfoub phiofis, and pin your favorites to remeber later.

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 61 of 80 PagelD #: 228

EXHIBIT &

 

 

MGs

Se ie

 

ec

 

jitps://supportdiscard.com/hefen-ué/articies/t 1500278757 l--Mabile-Video-Cails

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 62 of 80 PagelD #: 229

EXHIBIT 6

 

    

Ejs'a session initiation feession staatin ecess'in SIP based commurilcation, There are some SIP
communication that does not require a session establishement (2.9, SMS over IMS orsame other farm of Short
Message), but most-of the JMS/SIP baged commanication (e,g,, VoLTE, Video, File Transfer ete) are going on ina
session, Whenever the session needs to fe established, it is-done by INVITE process. The critical part of this process is
‘INVITE! atthe beginning and 200 OK gt the end, But In reality, many gther steps are gaing on between the INVITE’and
2000K and the detailed sequences of messages between INVITE and 200 OK differs depending omwhat kind of session
is to be estabilshed. (If you are not familiar'with what Session means, refer to Session page},

The ‘example in thé page'ls.the simplest'forms of INVITE being used In VoLTE, The exampte In this page focus only-the
INVITE and Its corresponding 200 OK, IF yoll want te’know the details of othér messages and cantents. of these
messages, refer to MO VoLTE with Precord tls

 

hibis/www-sharetechnate.comfimlIMS SIP Procedure Invite VoaLTEhtml

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 63 of 80 PagelD #: 230

EXHIBIT 6

 

24, Computer The accused product discloses a computer program product (e,g., Discord) embodied on a non-transitory storage medium
program product. | (¢.g., Smartphone’s memory), the computer program product (e.g, Discord) when executing on a wireless handheld cellular
embodied ona phone device (c.g, Smartphone) configured fo enable the wireless handheld cellular phone device (e.g., Smartphone), when
non-transitory located in a region, to initiate a network connection (¢.g., SIP Invite) without using a network operator's home location
storage medium, | register that covers that region.

the computer
program product | The accused product uses [Internet or IP network for calling, Hence, it bypasses network operator's home location register
when executing | as Wi-Fi or internet based calling does not require home location register (HLR).

on a wireléss
handheld cellutar
phone device
configured ic
enable the
wireless
handheld cellular
phone device,
when located in

a region, to
initiate a network
connection
without using a
network
operator's home
location regisier
that covers that
region, the
computer
program product
configured to:

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 64 of 80 PagelD #: 231

EXHIBIT &

 

 

Discord =Talk, Chat, Hang Ot
flends, Commenifes & Gening
Discard, tng.

Bher parila! Netunckisg

ede aber
“ee

ene SBfccv ines Pachiand

 

 

 

 

Sercenshots iene Wait
Guarantee
rob ga aT
Ye
digs afuaiditnett ati at

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 65 of 80 PagelD #: 232

 

EXHIBIT 6

 

Discord is yourpiace to t5lk, Craate a hone fr your communities and friends, where'ycu can staycloga,
sand have fun overtextevolee, and video. Whetheryou'repartofa school'cieb, a gaming group,
Worldwide-artcommunity, or Justadendfil of felerids that Grant to spend'timic, Discord makes‘iteasyto
telk.every dayand-Nang out imore.offéh.

CREATE AN INVITE-ONL¥ PLACE TO TALK
«Organized text channels give-you'ptenty af room to talk-Shate yourlatest cooking mishaps while
coordinating next week's gamenight, orjust talkabout your day without clogging up's grovpchat.
» Voice cliannels make hanging onteasy, Grad asgaiiina voice chadnel when you'redred. Filards tatsee
‘you're arouhd'and oge'in to talk, without having to-cail,
Reliable tech tor siayina lesa. tow latencv-volce-and video feels fike you're in the sema.room:

STAY CLOSE WITH TERT. VOICE, AND VIDEO

+* Wave helio over vided, watch frends Straant thelr ames; ergatherupand haya S deawing-session vat
screen share,

» Turn any Image Inte your awyn-custom emojis and share them with fends:

« Share anything from a funny video to yotr latest group piiotos, and pin your favorites toxemariber fster,

fdiseord-talk. &746

     

hitnsv/fanps.ayy le.com/its/a

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 66 of 80 PagelD #: 233

EXHIBIT 6

 

 

 

Sl a a

re L
a

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 67 of 80 PagelD #: 234

EXHIBIT 6

 

 

 
     

‘acess fir SIP based casimunication, There are some’ SIP
communication that does:notrequire a session establishement (2.97 SMS over IMS.or some-other form oF Short.
assage), but'most of the IMS/SIP based communication (e.9,, VoLTE, Video, File. Transfer etc) ape dolng on ina

session, Whenever the session needs to be established, it is.done.by INVITE process, The critieal part of thls process Is
‘INVITE! atthe beginning ana 200 OK at the.end, But In reality, Taany otner So are going on between the INVITE and
ZO00K and the detailed sequences of messages betvaen INVITE and 200 OK differs depending on what-kind of session
Js to be established. {IF-you are not,familiar with what Session means, refer to Sesaion page}

The example in this pagel the ‘simplest form’ of INVITE being U8ed-In VoLTE. The example In this page focus only the
INVITE and its cortéspanding 200 OX, IF you want to know the details of other messages and.contents of those
messages; refer ts MO VetTE with PreConditions

 

hitns://www.sharctechnofe.com/itinl/MS_ SIP Procedure lnvite VoLTE.hiim!

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 68 of 80 PagelD #: 235

EXHIBIT 6

 

(a) contact a
server to
communicate
with the server
over 2 wireless
link, and

 

 

The accused product contacts a server (e.g., Discord Server} to communicate with the server (e.g., Discord Seryer) over a
wireless link (¢.g., Wi-Fi or 4G link).

ee eee - ee ee a chotin time #8 egal -—

Discord - Talk, Chat, Hang Out Ga
Filenda Communities & Gaming

Dikedsd Ine.

(ee oth Ganeting

ie Lola

"Fre ar whdi Winchecr

  
  

 

 

 

“ wae a me ceo ee = de ee a en oe eee oor some

 

2 riers er
arcilena trig th

hups://apos.apple.com/us/anpn/discord-talk-chat-hang-oulid985 746746

ti

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 69 of 80 PagelD #: 236

EXHIBIT &

 

Diséord fs Your place.totalk-Create J home” foryourconipiunties. aid % irfends, whete you can stay cose
and havedin Gver test, volee, and video. Whether you're part of azschoal. club, a-gaming gioub,a
warldwide ari-communkyor fast Hand{il of frlends thatweni'te-spend time; Discord makes'tteasy to
talvevery day.and Bang.out more offen,

(GREATE.AN INVITE-ONLY PLAGE TO TALC
« Organized texschannals givayou- -ntenty-ot'reom to talky’Share your latest-cooking mishaps whila
coordinating next week's.gameinight, or just talkeabout your day without-clogging up'e group cheat,

» Voice channels make -hanglag out easy. Grab aseatina voles channel whan you're fea, Friends can'see2
you're-around and pop in to-falk, without having fo caff.

+ Rellable tech for staying close, Low latency voice and video feels Ilka you'fe in the sama room:

STAY CLOSE WITH TEXT, VOICE. AND VIDEO.

» Wavathello overvideo, wate frleadsstrdam: ihélr’gares-orgatharip.end have. drawihg sesstin with
scyeen share.

+ Tum any Image into your.dwn custom ervajis and share-them with idends,

» ‘Shareanything froma funny video to your latest group phates, and pinyour favorites taremember later.

hitos://apps.aople.com/us/app/discord-tatk-chat-liang-outid985 746746

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 70 of 80 PagelD #: 237

EXHIBIT 6

 

 

 

11S AM

cae
Cae

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 71 of 80 PagelD #: 238

EXHIBIT &

 

  
   

   

sed conimunication: There are some SIP

: at doe 2 ment (eig¢ SMS over IMS orsome-other form of Short

, but most of the IMS/SIP based communication (2.g,, VoLTE, Video, File Transfer-etc) are deing:on In a
session. Whenever the session needs’to be established, it is.done by INVITE process, The ertical part of this process Is
YNVITE' at the beginning and 200 OX at the,end. Sut in reality, many. cer steps are.going on between the INVITE and
2000K and the detalled sequences of messages between INVITE and 200 OK differs depending on what kind of session
is'to be established. (if you are:not-farnillar with what Session means, refer to, Session page)

   

  
 

communication that does not require a session establishame:
Message)

‘The example In this page'ls the simplest,form of INVITE being Used In VolLTE. The example fn this page focus anly the

INVITE and its corresponding 200.0K. if youl want to’ know, thé-datalls of'othér messages and,contants'of those
messages, refer to MO VaLTe with PreCondition,

 

 

iitns:/Avway.shareleshnote.com/itmlAMS. SIP Procedure Invite VoLTE Im!)

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 72 of 80 PagelD #: 239

EXHIBIT 6

 

(b) send, over the
wireless link,
data to the server
that defines a
call request;

 

 

The accused product sends, over the wireless link (¢.g., Wi-Fi or 4G link), data to the server (¢.g., Discord Server) that
defines a cail request {¢.g., invite signal from caller to server).

 

eae nt - ee i —

Digeord= Talk, Chat Hang Out i

Feersis Correos & carting,
Dicer, [nd

sh Soc Renebiy
bb hh hse

"Ber orarn fs aps Purvtians,

       
    

         
     

 

 

OEE |
hotanctaae

 

 

 

 

‘ : ed Nn ee
hitps://anps anple,com/us/app/discord-talk-chat-hang-out/id 985746746

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 73 of 80 PagelD #: 240

EXHIBIT 6

 

 

 

Discord ts your place'te talk, Create athome for your cammuniiles.and fiends,where yourcah stay close
and have [up over textyvolce, and video. Whether you're partof.a school club, gaming group, a
worldwide art community, ‘ot fist ¢ handful of frends thet tant to spend iiqie, Discord makes it easy to
tal.every day and hing out indre offen.

OREATE.AN INVITE-ONCY PLAGE'TO TALE:

+ Orgenized zaxtchannels.give you plenty-of radm to talk. Share your latestcaokiniy mishaps white:
coordipjating nextweek's gamenight, orjusttelkabout your day without dogging up-a group-chat.

» Voled channels make, hanging out dasy, Grab ascet Ina voles chanfiel when you're fide, Frignda.can gee
you're around and pop ato talk, without'Having.te call. .

» Refiable tech for stayingclase? Low latency vo ce‘and video feels like you're In the same room:

STAY CLOSE WITH TEXT, VOICE. ANB VIDEO

+ Wave halle over video, watth tHends stiband thelr games, orgaiherup and have a drawing sedston- Wit"
scrasnshare,

+ Tarn any image inte your own-custem emojis-and share them with {fiends

a Share anything fromra'funpy video ta your latest group photos, and pin-yourfayoriies toremeniber later,

 

hutos:/fanps.apnle.com/us/apo/diseord-talk-chat-lane-outfid985 740746

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 74 of 80 PagelD #: 241

EXHIBIT 6

 

 

 

Ba)

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 75 of 80 PagelD #: 242

 

 
 

communleation that does not require-a session establishement (¢.975M5 aver IMS of same other form of Short
Message}, but most of the IMS/SIP based communication fe.g, VolTE, Video, File Transfer.etc} are gaing op ina :
session. Whenever the’session needs to be established, it Is ‘done by INVITE process, The trltical part of this process Is
MNVITE' ‘at the Beginning and 200 Of at the end, Gutan realty, many other steps are going on between the INVITE and
20008 and the detalled sequences of messages between INVITE and 200 OK differs depending on what kind of'session
is-to be established. (if you re. not.famillar with what Sesslon‘means, refer ta Session page)

The-example in this page‘/s the simplest form of INVITE being Used In VoLTE, The example-in this page, focus anifythe
INVITE arid Its corresponding 200 OK. IF you Want to know the detalls of éther messages and contents of those
MO VSVTE with preCondition.

EXHIBIT &
INVITE fe a session Inttiation (session trestlon unicatlon, There are someSIP
messages, refer'to
|
|
|

 

hi(ps://yavw sharelechnote.com/itmlAMS SIP Procedure_Invité VoLTE.bimt

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 76 of 80 PagelD #: 243

EXHIBIT &

 

wherein, in In response to the call request (¢.g., Invite signa! from caller to server); a software application {e.g., software running at
response to the | Discord SIP proxy Server to route/manage calls) running on the server {e.2., Discord Server) decides on the appropriate.
call request, a routing (¢.g., Invite signal from server to callee) to a 3rd party end-user'(e.g., Other users using Discord) for that call request
software (é.g., Invite signal from caller to server) without using the network operato?’s home or-visitor tocation register, and wherein
application thé computer’ program product (¢.g.. Discord application) is downloadable to the wireless handheld cellular phone device
running onthe = | (e.¢., Smariphane},

server decides on
the appropriate
routing to a 3rd
party end-user
for that call
Tequest without
using the
network
operator's home
or visitor
location register,
‘ind wherein the
computer
program product
is Jownloadable
to the wireless
handheld celiular
‘phone device.

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 77 of 80 PagelD #: 244

EXHIBIT &

 

fo

Cyprew

 

 

 

 

Ceuta *

 

Ois¢ord = Tatk, Chat,;Hang Out
Fiteads, Communities &-Geming

Bireetd, ind,

aay Godt Neteting

fia a sda

Frew Skea dodgy Pyinpiees,

 

 

 

Sasi — ing Ory ccleaner

0 mee ee ee re repel Rt

Sercershota wines lag

    

ROC Tage ole

 
 

aa? Cid eee
Tae)

   

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 78 of 80 PagelD #: 245

EXHIBIT &

 

Discord tx yer placeto-talk, Creates Aotie-for yor compounities and friends, whareyouegh'stay close.
and have fun over text, volee, and video: Whether you're part of a sehool club, a gaming.group,.a
Wodd\ide- art, community, orjust.¢ handful of Sriedds thatwantte spend tinte, Discord inakes iteasy td
talkevary day'and hang'out indve-oftéh,

OREATE AN INVITE-ONLY PLAGE TO TALK.

« Organized zexrchannels give you plenty of room te talk, Share-your latest.cooking mishaps white!
coordinating next week’s-qamennight, or jesttalk'about your'day without clegging up a gcoup -chat..

* Voleg chamtels make hanging auteasy. Gab a'seatja.aviles chanriel when you're fred. Frientls can'gee
you're around. and nop fh to talk, without having te call,

s Reliable tech for-siaying close. Low latency yolce and vided feels fike you're In the same room:

STAY CLOSE WITH TERT VOICE, AND VIDEO

+ Miave hello over'vidad, Watch friends stream thelr batnes, orgatherupaand have a drawhig.session Witt
serdén shate,

» Tatnany image Into your own-custom emojis and-shane therm with fiends.

« Share ‘anything fram a funny video to’ yar latest group photesand pin your favorites to remerpbar later.

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document1-6 Filed 02/26/21 Page 79 of 80 PagelD #: 246

EXHIBITS

 

 

 

Cae ce ace

ATTY

 

 

 

 

 

 

 
 

 

 

Case 1:21-cv-00304-UNA Document 1-6 Filed 02/26/21 Page 80 of 80 PagelD #: 247

EXHIBIT 6

 

 
 

unteatiog. There are same. S)P
conmunication that does, not require'a session establishement (2.9,,SM5 over IMS or some other form-of Shot
Message}, but most of the IMS/SIP based cormmunicatidn (e.g, VoLTE, Video, File Trarisfer etc) are-going on in a
session, Whenever the Session needs’to be established, it ts dene by INVITE process, The critical part of this process is
MINVITES at tie beginning and 200 O8,at the end. Sutin reality, many otner soos arergolng on between the INVITE'and
2000K and the detailed sequences of messages between INVITE and 200 OK differs depending on what kind of session
isto be established. (If yeu_are.not-farniliar with what Session’‘means, refer to.Sassion page)

Theexamiple in this page is.the'simptest form of INVITE being Used tn VoLTE, “The example:in this gage focus orily the
INVITE abd, its corresponding 200 OK. If you want to Know the detalls of other messages and‘contents of those
Tiessages, refer'te MO_VoLTE with PreCondition,

 

httnsv/wwiy.sharctechnote.comAimlAMS SIP Procedure lnvite VolZTE.himt

 

 

 

 

 
